Exhibit 10.2

EXCHANGE AGREEMENT

among

JER INVESTORS TRUST INC.

and

EJF DISTRESSED MASTER FUND II, LP

Dated as of May 29, 2009



--------------------------------------------------------------------------------

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT, dated as of May 29, 2009 (this “Agreement”), is entered
into by and between JER INVESTORS TRUST INC., a Maryland corporation (the
“Company”) and EJF Distressed Master Fund II, LP (“EJF”), a limited partnership
organized under the laws of Delaware.

R E C I T A L :

A. Reference is made to that certain Junior Subordinated Indenture dated as of
April 9, 2007 (the “Existing Indenture”) by and between the Company and The Bank
of New York Mellon Trust Company, National Association (“BNYM”), as trustee (the
“Existing Indenture Trustee”).

B. Reference is made to that certain Amended and Restated Trust Agreement dated
as of April 9, 2007 (the “Trust Agreement”) by and among the Company, as
depositor, BNYM, as Property Trustee, BNY Mellon Trust of Delaware, as Delaware
Trustee, and the administrative trustee named therein.

C. JERIT TS Statutory Trust I, a Delaware statutory trust (“Trust I”) is the
holder of the Junior Subordinated Note due 2037 in the amount of Sixty-One
Million Eight Hundred Sixty Thousand Dollars ($61,860,000) issued by the Company
pursuant to the Existing Indenture (the “Subordinated Note”).

D. Pursuant to the Trust Agreement, Trust I issued one or more Preferred
Securities Certificate (as such term is defined in the Trust Agreement) in the
aggregate liquidation amount of Sixty Million Dollars ($60,000,000) (the
“Original Security”), which Original Security is a global security.

E. EJF is the holder of $3,750,000 in aggregate liquidation amount of a
beneficial interest in the Original Security (the “EJF Holdings”).

F. The Company proposes that EJF exchange the EJF Holdings for 541,906 shares
(the “Shares”) of the Company’s duly authorized and issued unregistered common
stock, par value $0.01 per share (the “Common Stock”) and other consideration
described herein.

G. On the terms and subject to the conditions set forth in this Agreement, the
Company and EJF have agreed to exchange the EJF Holdings for the Shares and such
other consideration as set forth above.

NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:

1. Definitions.

“1934 Act Regulations” has the meaning set forth in Section 4(z).

“1934 Act Reports” has the meaning set forth in Section 4(z).

 

1



--------------------------------------------------------------------------------

“Affiliate” of any specified person means any other Person directly or
indirectly Controlled, Controlling or Controlled by, or under direct or common
Control with such specified Person.

“Arbitrator” has the meaning set forth in Section 4(l).

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§101 et
seq., as amended.

“Benefit Plan” means an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, a “plan” as defined in Section 4975 of the Code or
any entity whose assets include the assets of any such “employee benefit plan”
or “plan” for purposes of Section 3(42) of ERISA and U.S. Department of Labor
Regulations promulgated thereunder at 29 C.F.R. Section 2510.3-101.

“BNYM” has the meaning set forth in the Recitals.

“Cash Consideration” has the meaning set forth in Section 2(a).

“Closing Cash Consideration” has the meaning set forth in Section 2(a).

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated under it.

“Closing Date” has the meaning set forth in Section 2(b).

“Closing Room” has the meaning set forth in Section 2(b).

“Company” has the meaning set forth in the introductory paragraph hereof.

“Company Counsel” has the meaning set forth in Section 3(b).

“Commission” has the meaning set forth in Section 4(v).

“Common Stock” has the meaning set forth in the Recitals.

“Control” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“EJF” has the meaning set forth in the Recitals.

“EJF Holdings” has the meaning set forth in the Recitals.

“EJF Transferred Rights” means any and all of EJF’s right, title, and interest
in, to and under the Original Security, and the following:

 

  i. the Existing Indenture and Trust Agreement;

 

2



--------------------------------------------------------------------------------

  ii. all amounts payable to EJF under the Original Security, the Existing
Indenture and/or the Trust Agreement, excluding, however, amounts payable on
account of interest for the period from January 30, 2009 through May 29, 2009;

 

  iii. all claims (including “claims” as defined in Bankruptcy Code §101(5)),
suits, causes of action, and any other right of EJF, whether known or unknown,
against the Company or any of its Affiliates (including the Trusts), or its
respective agents, representatives, contractors, advisors, directors, officers
and trustees or any other entity that in any way is based upon, arises out of or
is related to any of the foregoing, including all claims (including contract
claims, tort claims, malpractice claims, and claims under any law governing the
exchange of, purchase and sale of, or indentures for, securities), suits, causes
of action, and any other right of EJF against any attorney, accountant,
financial advisor, or other entity arising under or in connection with the
Original Security, the Existing Indenture, the Trust Agreement or the
transactions related thereto or contemplated thereby but, excluding the
transactions contemplated under this Agreement;

 

  iv. all guarantees and all collateral and security of any kind for or in
respect of the foregoing;

 

  v. all cash, securities, or other property, and all setoffs and recoupments,
to be received, applied, or effected by or for the account of EJF under the
Original Security, other than fees, costs and expenses payable to EJF hereunder
and all cash, securities, interest, dividends, and other property that may be
exchanged for, or distributed or collected with respect to, any of the
foregoing; and

 

  vi. all proceeds of the foregoing.

“Equity Interests” means with respect to any Person (a) if such a Person is a
partnership, the partnership interests (general or limited) in a partnership,
(b) if such Person is a limited liability company, the membership interests in a
limited liability company (c) if such Person is a corporation, the shares or
stock interests (both common stock and preferred stock) in a corporation and
(d) if such person is a trust, the common or preferred securities issued by such
trust.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated under it.

“Exchange” has the meaning set forth in Section 2(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Indenture” has the meaning set forth in the Recitals.

 

3



--------------------------------------------------------------------------------

“Existing Indenture Trustee” has the meaning set forth in the Recitals.

“Financial Statements” has the meaning set forth in Section 4(w).

“GAAP” has the meaning set forth in Section 4(w).

“Governmental Entities” has the meaning set forth in Section 4(o).

“Governmental Licenses” has the meaning set forth in Section 4(r).

“Impairment” means any claim, counterclaim, setoff, defense, action, demand,
litigation (including administrative proceedings or derivative actions),
encumbrance, right (including expungement, avoidance, reduction, contractual or
equitable subordination, or otherwise) or defect.

“Indemnified Party” has the meaning set forth in Section 8(a). “Indemnified
Parties” shall have the correlative meaning.

“Interim Financial Statements” means those certain unaudited consolidated
financial statements (including the notes thereto) and schedules of the Company
and its consolidated subsidiaries filed with the Commission for the quarterly
period ended March 31, 2009 filed by the Company with the Commission in its
Quarterly Report on Form 10-Q on May 11, 2009.

“Investment Company Act” has the meaning set forth in Section 4(j).

“Joint Direction and Release” means that certain Joint Direction and Release
between the Company and BNYM, acknowledged and agreed to by EJF, executed in
connection with the Exchange.

“Lien” has the meaning set forth in Section 4(o).

“Material Adverse Effect” means a material adverse effect on or change in the
condition (financial or otherwise), earnings, business, liabilities or assets of
the Company and its subsidiaries taken as a whole.

“Original Security” has the meaning set forth in the Recitals.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust, unincorporated association, or government or any
agency or political subdivision thereof, or any other entity of whatever nature.

“Post-Closing Cash Consideration” has the meaning set forth in Section 2(a).

“Preferred Stock” has the meaning set forth in Section 4(s).

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement by and between the Company, EJF and Kodiak CDO II, Ltd. dated the date
hereof, wherein the Company agrees, upon the request of EJF under the
circumstances provided therein, to register the Common Stock under the
Securities Act and to provide for the right of EJF to participate in but not
demand any registration of the Company’s stock for resale.

 

4



--------------------------------------------------------------------------------

“Regulation D” has the meaning set forth in Section 4(h).

“REIT” has the meaning set forth in Section 4(dd).

“Repayment Event” has the meaning set forth in Section 4(o).

“Securities Act” means the Securities Act of 1933, 15 U.S.C. §§77a et seq., as
amended, and the rules and regulations promulgated under it.

“Shares” has the meaning set forth in the Recitals.

“Significant Subsidiary” means any significant subsidiary of the Company within
the definition of such term in Regulation S-X. “Significant Subsidiaries” means,
collectively, each and every Significant Subsidiary.

“SOXA” means the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder, all as the same shall be in effect from time to time.

“Subordinated Note” has the meaning set forth in the Recitals.

“Tax Returns” has the meaning set forth in Section 4(ee).

“Trust I” has the meaning set forth in the Recitals.

“Trust Agreement” has the meaning set forth in the Recitals.

2. Exchange of EJF Holdings for the Common Stock and Cash Consideration.

(a) The Company agrees to deliver to EJF (i) on the Closing Date (x) the Shares,
(y) the amount of One Hundred Sixteen Thousand Five Hundred Twenty-Six Dollars
($116,526) and (z) accrued interest on the EJF Holdings as set forth below, by
wire transfer of immediately available funds (the “Closing Cash Consideration”)
and (ii) on a post-closing basis as set forth herein, the aggregate amount of
Two Hundred Twenty Thousand Dollars ($220,000), as set forth on Schedule 4
hereof (the “Post-Closing Cash Consideration,” together with the Closing Cash
Consideration, the “Cash Consideration”), and has requested that EJF accept such
Shares and Cash Consideration in exchange for the EJF Holdings, and EJF hereby
accepts the Shares and Cash Consideration in exchange for the EJF Holdings upon
the terms and conditions set forth herein; provided however, it is agreed that
the EJF Holdings shall be exchanged in accordance with Schedule 4.

(b) The closing of the exchange contemplated herein shall occur at the offices
of Nixon Peabody, LLP in New York, New York (the “Closing Room”), or such other
place as the parties hereto shall agree, at 11:00 a.m. New York time, on May 29,
2009 (such date and time of delivery the “Closing Date”). The Company and EJF
hereby agree that the exchange (the “Exchange”) will occur in accordance with
the following requirements:

(i) The Company shall have delivered stock certificates and powers evidencing
the Shares to the Closing Room.

 

5



--------------------------------------------------------------------------------

(ii) The Company shall have delivered to EJF the Closing Cash Consideration.

(iii) The Company shall have delivered to EJF the amount of $6,197.92
representing accrued interest on the EJF Holdings from January 30, 2009 to the
Closing Date, which amount shall satisfy in full the Company’s interest payment
obligations to EJF with respect to the EJF Holdings.

(iv) Simultaneously with the occurrence of the events described in subsections
(i) – (iii) hereof, EJF irrevocably transfers, assigns, grants and conveys the
EJF Transferred Rights in accordance with the exchange as contemplated in
Schedule 4 to the Company and the Company assumes all rights and obligations of
EJF with respect to the EJF Transferred Rights.

(v) Intentionally omitted.

(vi) EJF shall have acknowledged and agreed to and the Company shall have
executed and delivered to the Existing Trustee the Joint Direction and Release.

(c) No later than June 30, 2009, the Company shall deliver to EJF by wire
transfer of immediately available funds the amount of One Hundred Ten Thousand
Dollars ($110,000).

(d) No later than July 30, 2009, the Company shall deliver to EJF by wire
transfer of immediately available funds the amount of One Hundred Ten Thousand
Dollars ($110,000).

3. Conditions Precedent. The obligations of the parties under this Agreement are
subject to the following conditions precedent:

(a) The representations and warranties contained herein shall be accurate as of
the date of delivery of the Shares, the Exchange and the parties shall be
prepared to complete all actions and consummate the Exchange as set forth in
Section 2(b).

(b) Skadden, Arps, Slate, Meagher & Flom LLP, special counsel for the Company,
and DLA Piper LLP (US), special Maryland counsel for the Company (the “Company
Counsel”), shall have delivered one or more opinions, dated the Closing Date,
addressed to EJF and its successors and assigns, in substantially the form set
out in Annex A hereto. In rendering its opinion, the Company Counsel may rely as
to factual matters upon certificates or other documents furnished by officers,
directors and trustees of the Company and by government officials; provided,
however, that copies of any such certificates or documents are delivered to EJF
and by and upon such other documents as such counsel may, in its reasonable
opinion, deem appropriate as a basis for Company Counsel’s opinion or opinions.
Company Counsel may specify the relevant jurisdiction or jurisdictions in which
it is admitted to practice and that it is not admitted to practice in any other
jurisdiction and is not an expert in the law of

 

6



--------------------------------------------------------------------------------

any other jurisdiction. Such Company Counsel Opinion shall not state that it is
to be governed or qualified by, or that it is otherwise subject to, any
treatise, written policy or other document relating to legal opinions,
including, without limitation, the Legal Opinion Accord of the ABA Section of
Business Law (1991).

(c) Intentionally omitted.

(d) Intentionally omitted.

(e) The Company shall have furnished to EJF a certificate of the Company, signed
by the Chief Executive Officer, President or an Executive Vice President, and
Chief Financial Officer, Treasurer or Assistant Treasurer of the Company, dated
as of the Closing Date, as to (i) and (ii) below:

(i) the representations and warranties in this Agreement are true and correct on
and as of the Closing Date, and the Company has complied with all the agreements
and satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date; and

(ii) since the date of the Interim Financial Statements, there has been no
Material Adverse Effect, other than as disclosed to EJF.

(f) The Company and EJF shall have entered into the Registration Rights
Agreement.

(g) Intentionally omitted.

If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions,
certificates and documents mentioned above or elsewhere in this Agreement shall
not be reasonably satisfactory in form and substance to EJF or its counsel, this
Agreement and any obligations of EJF hereunder may be canceled at, or at any
time prior to, the Exchange by EJF. Notice of such cancellation shall be given
to the Company in writing or by e-mail or facsimile.

Each certificate signed by any officer of the Company and delivered in
connection herewith and the transactions contemplated hereby shall be deemed to
be a representation and warranty of the Company and not by such officer in any
individual capacity.

4. Representations and Warranties of the Company. The Company represents and
warrants as of the date hereof, as follows:

(a) It (i) is duly incorporated and validly existing under the laws of the State
of Maryland, (ii) is in good standing under such laws and (iii) has full power
and authority to execute, deliver and perform its obligations under this
Agreement.

(b) It is an “accredited investor” as defined in Rule 501 under the Securities
Act. Without characterizing the Original Security, the EJF Holdings or any of
the EJF Transferred Rights as a “security” within the meaning of applicable
securities laws, it is not

 

7



--------------------------------------------------------------------------------

acquiring the EJF Holdings or any holdings under the Original Security, or the
EJF Transferred Rights or any other rights, under the Original Security, the
Existing Indenture or the Trust Agreement with a view towards the sale or
distribution thereof in violation of the Securities Act.

(c) Neither the Common Stock nor the Exchange are or may be subject to any
Impairment. The Company has no current intention to initiate any bankruptcy or
insolvency proceedings. The Company (i) has not entered into the Exchange or
this Agreement with the actual intent to hinder, delay, or defraud any creditor
and (ii) received reasonably equivalent value in exchange for its obligations
under this Agreement.

(d) The Company is and for the ninety (90) days immediately prior to the
Exchange has been subject to the reporting requirements of Sections 13 or 15(d)
of the Exchange Act and has filed all reports required thereunder, as
applicable, during the twelve (12) months preceding the Exchange.

(e) It (i) is a sophisticated entity with respect to the Exchange, (ii) has such
knowledge and experience, and has made investments of a similar nature, so as to
be aware of the risks and uncertainties inherent in the Exchange and (iii) has
independently and without reliance upon EJF, EJF Capital LLC or any of its
respective affiliates, and based on such information as it has deemed
appropriate, made its own analysis and decision to enter into this Agreement,
except that it has relied upon EJF’s express representations, warranties,
covenants and agreements in this Agreement. The Company acknowledges that none
of EJF, EJF Capital LLC or any of its respective affiliates has given it any
investment advice, credit information or opinion on whether the Exchange is
prudent.

(f) It has not engaged any broker, finder or other entity acting under the
authority of it or any of its affiliates that is entitled to any broker’s
commission or other fee in connection with the transaction for which EJF or any
of its affiliates could be responsible.

(g) No interest in the EJF Transferred Rights is being acquired by or on behalf
of an entity that is, or at any time while the EJF Transferred Rights are held
thereby will be, one or more Benefit Plans.

(h) Neither the Company nor any of its Affiliates nor any person acting on its
or its behalf, has, directly or indirectly, made offers or sales of any
security, or solicited offers to buy any security, under circumstances that
would cause the Exchange to fail to meet the conditions in Rule 502(c) of
Regulation D (“Regulation D”) under the Securities Act. Without limitation upon
the generality of the foregoing, neither the Company nor any person acting on
its behalf has taken any action, including any offering of any securities of the
Company under circumstances which could require the integration of such offering
with the Exchange under the Securities Act, and thereby subject the Exchange to
the registration requirements of the Securities Act.

(i) The issuance of the Common Stock (i) does not require the approval of the
shareholders of the Company, or (ii) any filing with the Commission other than
the filing of a Current Report on Form 8-K within four (4) business days
following the Closing Date.

 

8



--------------------------------------------------------------------------------

(j) The Common Stock is not issued by an open-end investment company, unit
investment trust or face-amount certificate company that is, or is required to
be, registered under Section 8 of the Investment Company Act of 1940, as amended
(the “Investment Company Act”).

(k) Neither the Company nor any of its Affiliates, nor any person acting on its
or its behalf, has engaged, or will engage, in any “directed selling efforts”
within the meaning of Regulation S under the Securities Act with respect to the
Common Stock.

(l) The Company is not, and immediately following consummation of the
transactions contemplated hereby, will not be, an “investment company” or an
entity “controlled” by an “investment company,” in each case within the meaning
of Section 3(a) of the Investment Company Act.

(m) This Agreement and the Registration Rights Agreement and the consummation of
the transactions contemplated herein and therein have been duly authorized by
the Company and, on the Closing Date, will have been duly executed and delivered
by the Company, and, assuming due authorization, execution and delivery by EJF
will be a legal, valid and binding obligations of the Company enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity.

(n) Intentionally omitted.

(o) Neither the delivery and exchange of the Common Stock and Cash Consideration
for the EJF Holdings, and the EJF Transferred Rights, nor the execution and
delivery of and compliance with this Agreement and the Registration Rights
Agreement by the Company, nor the consummation of the transactions contemplated
herein (i) will conflict with or constitute a violation or breach of (x) the
charter or bylaws or similar organizational documents of the Company or any
Significant Subsidiary of the Company or (y) any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, governmental
authority, agency or instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any of its subsidiaries or their respective
properties or assets (collectively, the “Governmental Entities”), (ii) will
conflict with or constitute a violation or breach of, or a default or Repayment
Event under, or result in the creation or imposition of any pledge, security
interest, claim, lien or other encumbrance of any kind (each, a “Lien”) upon any
property or assets of the Company or any if its Significant Subsidiaries
pursuant to any contract, indenture, mortgage, loan agreement, note, lease or
other agreement or instrument to which (A) the Company or any of its Significant
Subsidiaries is a party or by which it or any of them may be bound, or (B) to
which any of the property or assets of any of them is subject, or any judgment,
order or decree of any Governmental Entity or arbitrator having jurisdiction
over the Company or any of its subsidiaries or its respective properties or
assets (an “Arbitrator”), or (iii) will require the consent, approval,
authorization or order of any court or Governmental Entity, except, in the case
of clause (i)(y), (ii), or (iii) for such conflicts, breaches, violations,
defaults, Repayment Events (as defined below) or Liens which (X) would not,
singly or in the aggregate, adversely affect the consummation of the
transactions contemplated by this Agreement and (Y) would not, singly or in the
aggregate, have a Material Adverse Effect. As used herein, a “Repayment Event”
means

 

9



--------------------------------------------------------------------------------

any event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company or any of its Significant Subsidiaries prior to
its scheduled maturity.

(p) The Company has all requisite power and authority to own, lease and operate
its assets and conduct the business it transacts and proposes to transact, and
is duly qualified to transact business and is in good standing in each
jurisdiction where the nature of its activities requires such qualification,
except where the failure of the Company to have such power and authority or to
be so qualified would not, singly or in the aggregate, have a Material Adverse
Effect.

(q) Each Significant Subsidiary of the Company is listed on Schedule 1 attached
hereto, which the Company represents is true, complete and correct. Each
Significant Subsidiary is a corporation, trust, partnership or limited liability
company duly and properly incorporated or organized or formed, as the case may
be, validly existing and, with respect to any such corporation, in good standing
under the laws of the jurisdiction in which it is chartered or organized or
formed, with all requisite power and authority to own, lease and operate its
properties and conduct the business it transacts. Each Significant Subsidiary is
duly qualified to transact business in each jurisdiction where the nature of its
activities requires such qualification, except where the failure to be so
qualified would not, singly or in the aggregate, have a Material Adverse Effect.
No Significant Subsidiary of the Company (other than a taxable REIT subsidiary,
if any,) is currently prohibited, directly or indirectly, under any agreement or
other instrument to which it is a party or to which it or its assets is subject,
other than as required by applicable law, from paying any dividends to the
Company, from making any other distribution on such Significant Subsidiary’s
capital stock or other Equity Interests, from repaying to the Company any loans
or advances to such Significant Subsidiary from the Company or from transferring
any of such Significant Subsidiary’s wholly owned properties or assets to the
Company or any other subsidiary of the Company except as disclosed to EJF in
writing or in the Company’s public filings.

(r) The Company and each of the Company’s subsidiaries hold all necessary
approvals, authorizations, orders, licenses, consents, registrations,
qualifications, certificates and permits (collectively, the “Governmental
Licenses”) of and from Governmental Entities necessary to conduct their
respective businesses as now being conducted, and neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Government License, except where the
failure to be so licensed or approved or the receipt of an unfavorable decision,
ruling or finding, would not, singly or in the aggregate, have a Material
Adverse Effect; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity or the failure of such Governmental Licenses
to be in full force and effect, would not, singly or in the aggregate, have a
Material Adverse Effect; and the Company and its subsidiaries are in compliance
with all applicable laws, rules, regulations, judgments, orders, decrees and
consents, except where the failure to be in compliance would not, singly or in
the aggregate, have a Material Adverse Effect.

(s) The authorized capital stock of the Company as of the date hereof consists
solely of 100,000,000 shares of Common Stock and 50,000,000 shares of Preferred
Stock, par

 

10



--------------------------------------------------------------------------------

value $0.01 per share (“Preferred Stock”), of which 4,987,369 shares of Common
Stock and no shares of Preferred Stock are issued and outstanding prior to
giving effect to the Exchange and other issuances on the Closing Date. All of
the issued and outstanding shares of Common Stock of the Company have been duly
authorized and validly issued, are fully paid and non-assessable, are not
subject to any preemptive rights, and were not issued in violation of the
Securities Act or any other applicable laws (including, without limitation,
state securities or “blue sky” laws). The authorized, issued and outstanding
capital stock of the Company immediately after the Closing Date will be as set
forth in Schedule 3 hereto. Other than as set forth on Schedule 3 hereto and
other than restricted stock units outstanding as of the date hereof, the Company
does not have outstanding any securities directly or indirectly convertible into
or exercisable or exchangeable for any shares of its capital stock nor does it
have outstanding any rights to subscribe for or to purchase, or any warrants,
options or other rights for the purchase of, or any agreements providing for the
direct or indirect issuance (contingent or otherwise) of any of its capital
stock. The outstanding capital stock of the Company is not subject to any voting
trust agreement or other agreement or commitment restricting or otherwise
relating to the voting, dividend rights or disposition of such capital stock.
The Shares have been duly authorized and issued and, upon the delivery by EJF of
the EJF Holdings, will be validly issued, fully paid and non-assessable. All of
the issued and outstanding Equity Interests of each of the Company’s Significant
Subsidiaries are validly issued, fully paid and non-assessable; all of the
issued and outstanding Equity Interests of each subsidiary of the Company that
are owned by the Company, directly or through subsidiaries, are free and clear
of any Lien or claim.

(t) Neither the Company nor any of its subsidiaries is (i) in violation of its
respective charter or by-laws or similar organizational documents or (ii) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which the Company or any such
Significant Subsidiary is a party or by which it or any of them may be bound or
to which any of the property or assets of any of them is subject, except, in the
case of clause (ii), where such violation or default would not, singly or in the
aggregate, have a Material Adverse Effect.

(u) There is no action, suit or proceeding before or by any Governmental Entity
or Arbitrator, now pending or, to the knowledge of the Company after due
inquiry, threatened against or affecting the Company or any of its subsidiaries,
except for such actions, suits or proceedings as are disclosed in the Company’s
1934 Act Reports, or that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
this Agreement or have a Material Adverse Effect; and, except as disclosed in
the Company’s 1934 Act Reports, the aggregate of all pending legal or
governmental proceedings to which the Company or any of its subsidiaries is a
party or of which any of their respective properties or assets is subject,
including ordinary routine litigation incidental to the business, are not
expected to result in a Material Adverse Effect.

(v) The accountants of the Company who certified the Financial Statements
(defined below) are independent public accountants of the Company and its
subsidiaries within the meaning of the Securities Act, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder.

 

11



--------------------------------------------------------------------------------

(w) The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries for the fiscal
year ended December 31, 2008 (the “Financial Statements”) filed by the Company
with the Commission in its Annual Report on Form 10-K and the Interim Financial
Statements are the most recent available audited and unaudited, respectively,
consolidated financial statements of the Company and its consolidated
subsidiaries, respectively, and fairly present in all material respects, in
accordance with U.S. generally accepted accounting principles (“GAAP”), subject
to Schedule 3, the financial position of the Company and its consolidated
subsidiaries, and the results of operations and changes in financial condition
as of the dates and for the periods therein specified. Such consolidated
financial statements and schedules have been prepared in accordance with GAAP
consistently applied throughout the periods involved (except as otherwise noted
therein).

(x) Neither the Company nor any of its subsidiaries has any material liability,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due, including any liability for taxes and the Company has not received written
notice of any action, suit, proceeding, hearing, charge, complaint, claim or
demand against the Company or any of its subsidiaries that could give rise to
any such liability, except for (i) liabilities set forth in the Financial
Statements or the Interim Financial Statements and (ii) normal fluctuations in
the amount of the liabilities referred to in clause (i) above occurring in the
ordinary course of business of the Company and all of its subsidiaries since the
date of the most recent balance sheet included in such Financial Statements, and
(iii) liabilities that would not, singly or in the aggregate, have a Material
Adverse Effect.

(y) Since the date of the Interim Financial Statements, there has not been
(A) any Material Adverse Effect, other than as disclosed to EJF or (B) any
dividend or distribution of any kind declared, paid or made by the Company on
any class of its Equity Interests.

(z) The documents and reports of the Company filed with the Commission in
accordance with the Exchange Act, from and including the commencement of the
fiscal year covered by the Company’s most recent Annual Report on Form 10-K, at
the time they were filed by the Company with the Commission (collectively, the
“1934 Act Reports”), complied in all material respects with the requirements of
the Exchange Act and the rules and regulations of the Commission thereunder (the
“1934 Act Regulations”), and, did not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The Company has filed all reports required to be
filed by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, since January 1, 2005; and has filed all such reports on a timely basis
or has received a valid extension of such time of filing and has filed any such
reports prior to the expiration of any such extension.

(aa) None of the Company or any of its Significant Subsidiaries has any
employees.

(bb) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Company of its obligations

 

12



--------------------------------------------------------------------------------

under this Agreement and the Registration Rights Agreement, as applicable, or
the consummation by the Company of the transactions contemplated by this
Agreement and the Registration Rights Agreement.

(cc) The Company and each of its Significant Subsidiaries has good and valid
title to all of its respective real and personal property, in each case free and
clear of all Liens and defects, except for Liens for Taxes not yet due or
payable and those Liens securing debt in the ordinary course of its business and
that would not, singly or in the aggregate, have a Material Adverse Effect; and
all of the leases and subleases under which the Company or any of its
Significant Subsidiaries holds properties are in full force and effect, except
where the failure of such leases and subleases to be in full force and effect
would not, singly or in the aggregate, have a Material Adverse Effect, and
neither the Company nor any of its Significant Subsidiaries has any notice of
any claim of any sort that has been asserted by anyone adverse to the rights of
the Company or any Significant Subsidiary under any such leases or subleases, or
affecting or questioning the rights of such entity to the continued possession
of the leased or subleased premises under any such lease or sublease, except for
such claims that would not, singly or in the aggregate, have a Material Adverse
Effect.

(dd) Commencing with its taxable year ended December 31, 2004, the Company has
been, and upon the completion of the transactions contemplated hereby, the
Company will continue to be, organized and operated in conformity with the
requirements for qualification and taxation as a real estate investment trust (a
“REIT”) under Sections 856 through 860 of the Internal Revenue Code of 1986, as
amended (the “Code”) for so long as the judgment of the Company’s Board of
Directors is that the Company should maintain its status as a REIT, and no
actions have been taken (or not taken which are required to be taken) which
would cause such qualification to be lost. The Company expects to continue to be
organized and to operate in a manner so as to qualify as a REIT in the taxable
year ending December 31, 2009 and succeeding taxable years for so long as the
judgment of the Company’s Board of Directors is that the Company should maintain
its status as a REIT.

(ee) The Company and each Significant Subsidiary has timely and duly filed (or
filed extensions thereof (and which extensions are presently in effect)) all
material Tax Returns (as defined below) required to be filed by them, and all
such Tax Returns are true, correct and complete in all material respects. The
Company and each Significant Subsidiary has timely and duly paid in full all
material Taxes (as defined below) required to be paid by them (whether or not
such amounts are shown as due on any Tax Return). There are no material federal,
state, or other Tax audits or deficiency assessments proposed in writing or
pending with respect to the Company or any Significant Subsidiary, and no such
audits or assessments are threatened in writing to the Company. As used herein,
the terms “Tax” or “Taxes” mean (i) all federal, state, local, and foreign
taxes, and other assessments of a similar nature (whether imposed directly or
through withholding), including any interest, additions to tax, or penalties
applicable thereto, imposed by any Governmental Entity, and (ii) all liabilities
in respect of such amounts arising as a result of being a member of any
affiliated, consolidated, combined, unitary or similar group, as a successor to
another person or by contract. As used herein, the term “Tax Returns” means all
federal, state, local, and foreign Tax returns, declarations, statements,
reports, schedules, forms, and information returns and any amendments thereto
filed or required to be filed with any Governmental Entity.

 

13



--------------------------------------------------------------------------------

(ff) (i) The Company has in place the “disclosure controls and procedures” (as
defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) reasonably
designed to ensure that information required to be disclosed by the Company in
the reports that it files under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the rules and forms
of the Commission (including any permitted extension thereof), and that such
information is accumulated and communicated to the Company’s management, as
appropriate to allow timely decisions regarding required disclosure. There is
and has been no failure on the part of the Company or, to the Company’s
knowledge, any of the Company’s directors or officers, in their capacities as
such, to comply with any applicable provision of SOXA in any material respect.

(ii) The books, records and accounts of the Company and its Significant
Subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the results of
operations of, the Company and its subsidiaries. The Company and each of its
subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurance as regards the Company and each of its consolidated
subsidiaries regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including, but not limited to,
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP and to maintain
asset accountability, and (iii) access to assets is permitted only in accordance
with management’s general or specific authorization.

(gg) The Company and its Significant Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts in all material respects as are customary in the businesses in which
they are engaged (the ownership of commercial real estate related loans and
securities) after giving effect to the transactions contemplated hereby. All
policies of insurance insuring the Company or any of its Significant
Subsidiaries’ respective businesses, assets, employees, officers and directors
are in full force and effect. The Company and each of the Significant
Subsidiaries are in compliance with the terms of such policies and instruments
in all material respects. Neither the Company nor any Significant Subsidiary has
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be available and necessary to continue its business at a
cost that would not have a Material Adverse Effect, except (i) for such failures
to renew or obtain such insurance coverage due to conditions then applicable to
the insurance industry or the commercial mortgage REIT industry in general, and
(ii) that the Company is currently in renewal discussions with the provider of
its directors’ and officers’ insurance policy, which may result in reduced
coverage levels for the Company and its directors and officers thereunder or as
a result of significant premium increases relative to historical pricing and
coverage levels. Within the past twelve months, neither the Company nor any
Significant Subsidiary has been denied any insurance coverage it has sought or
for which it has applied., except that one of its current insurers would not
provide Clause B or C coverage (though they would still provide Clause A
coverage) with respect to the excess layer of Directors & Officers Liability
insurance coverage (i.e., providing coverage between $10 million and $20
million) that it has historically provided to the Company.

 

14



--------------------------------------------------------------------------------

(hh) Neither the Company and its Significant Subsidiaries, nor, to the knowledge
of the Company, any person acting on behalf of the Company and/or its
Significant Subsidiaries including, without limitation, any director, officer,
manager, agent or employee of the Company or its Significant Subsidiaries has,
directly or indirectly, while acting on behalf of the Company and/or its
Significant Subsidiaries (i) used any corporate, partnership or company funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity; (ii) made any unlawful payment to foreign or
domestic government officials or employees or to foreign or domestic political
parties or campaigns from corporate, partnership or company funds;
(iii) violated any provision of the Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any other unlawful payment.

(ii) The information provided by the Company pursuant to this Agreement does
not, as of the date hereof, and will not as of the Closing Date, contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

(jj) Neither the Company nor any of its Significant Subsidiaries own any real
property.

Except as expressly stated in this Agreement and the Registration Rights
Agreement, or any of the other documents delivered by the Company in connection
herewith, the Company makes no representations or warranties, express or
implied, with respect to the Exchange, the EJF Holdings, the EJF Transferred
Rights, the Original Security, the Existing Indenture or any other matter.

5. Representations and Warranties of EJF. EJF represents and warrants to the
Company as follows:

(a) It is a limited partnership duly formed, validly existing and in good
standing under the laws of the jurisdiction in which it is organized with all
requisite (i) power and authority to execute, deliver and perform under this
Agreement to which it is a party, to make the representations and warranties
specified herein and therein and to consummate the transactions contemplated in
this Agreement.

(b) This Agreement and the consummation of the transactions contemplated herein
has been duly authorized by it and, on the Closing Date, will have been duly
executed and delivered by it and, assuming due authorization, execution and
delivery by the Company of this Agreement to which each is a party, will be a
legal, valid and binding obligation of such entity, enforceable against such
entity in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity.

(c) No filing with, or authorization, approval, consent, license, order
registration, qualification or decree of, any Governmental Entity or any other
Person, other than those that have been made or obtained, is necessary or
required for the performance by such entity of its respective obligations under
this Agreement or to consummate the transactions contemplated herein. Neither
the execution and delivery of this Agreement, nor the transactions

 

15



--------------------------------------------------------------------------------

contemplated herein, will conflict with or result in any violation of (i) any
provision of the organizational documents of such entity or (ii) any statute,
law, rule or regulation applicable to such entity.

(d) EJF is the legal and beneficial owner of the EJF Holdings and the related
EJF Transferred Rights and shall deliver the EJF Holdings free and clear of any
Lien created by EJF.

(e) There is no action, suit or proceeding before or by any Governmental Entity,
arbitrator or court, domestic or foreign, now pending or, to its knowledge,
threatened against or affecting it, except for such actions, suits or
proceedings that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
this Agreement.

(f) Intentionally omitted.

(g) It is aware that the Shares have not been and will not be registered under
the Securities Act and may not be offered or sold within the United States or to
“U.S. persons” (as defined in Regulation S under the Securities Act) unless
registered with the Commission, except in accordance with Rule 903 of Regulation
S under the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act.

(h) It is an “accredited investor,” as such term is defined in Rule 501(a) of
Regulation D and was not organized for the purpose of acquiring any of the
Shares. Without characterizing any of the Original Security, the EJF Holdings or
the EJF Transferred Rights as a “security” within the meaning of applicable
securities laws, it has not made any offers to sell, or solicitations of any
offers to buy, all or any portion of the Original Security, the EJF Holdings or
the EJF Transferred Rights in violation of any applicable securities laws.

(i) Neither it nor any of its Affiliates, nor any person acting on its or its
Affiliates’ behalf has engaged, or will engage, any form of “general
solicitation or general advertising” (within the meaning of Rule 502(c) of
Regulation D) in connection with any offer or sale of the EJF Holdings.

(j) It understands and acknowledges that (i) EJF is acquiring the Shares for its
own account, for investment and not with a view to, or for offer or sale in
connection with, any fractionalization, division or distribution thereof in
violation of the Securities Act or other applicable securities laws, subject to
any requirement of law that the disposition of its property be at all times
within its control and subject to its ability to resell such Shares pursuant to
an effective registration statement under the Securities Act or pursuant to an
exemption therefrom or in a transaction not subject thereto, and it agrees to
the legends and transfer restrictions applicable to the Shares, and (ii) it has
had the opportunity to ask questions of, and receive answers and request
additional information from, the Company and is aware that it may be required to
bear the economic risk of an investment in the Shares. It has not received and
is not relying on any representations of the Company other than as set forth in
this Agreement, or in any public filings. It has not entered into any contract
to sell, transfer or pledge to any person the Shares that it is acquiring.

 

16



--------------------------------------------------------------------------------

(k) It has not engaged any broker, finder or other entity acting under its
authority that is entitled to any broker’s commission or other fee in connection
with this Agreement and the consummation of transactions contemplated in this
Agreement and the New Indenture for which the Company could be responsible.

(l) It (i) is a sophisticated entity with respect to the Exchange, (ii) has such
knowledge and experience, and has made investments of a similar nature, so as to
be aware of the risks and uncertainties inherent in the Exchange and (iii) has
independently and without reliance upon the Company or any of its affiliates,
and based on such information as it has deemed appropriate, made its own
analysis and decision to enter into this Agreement, except that it has relied
upon the Company’s express representations, warranties, covenants and agreements
in this Agreement and the other documents delivered by the Company in connection
therewith. It acknowledges that the Company has not given it any investment
advice or opinion on whether the Exchange is prudent.

(m) It understands that the Exchange contemplated herein will be made in
reliance upon an exemption from registration under the Securities Act pursuant
to Section 4(2) thereof.

(n) EJF represents that, as of the date hereof, it does not own any stock of the
Company.

(o) Payments made on the date hereof by the Company to EJF in respect of the EJF
Holdings shall satisfy in full the interest payment obligations due to EJF by
the Company and the Trust with respect to the EJF Holdings (including any
portion of the EJF Holdings to be delivered to the Company after the date
hereof) for the interest payment dates of April 30, 2009 and July 30, 2009,
provided that all payments are made by the Company pursuant to Sections 2(c) and
2(d).

Except as expressly stated in this Agreement, EJF makes no representations or
warranties, express or implied, with respect to the Exchange, the EJF Holdings,
the EJF Transferred Rights, the Original Security, the Existing Indenture, or
any other matter.

6. Covenants and Agreements of the Company

(a) The Company has taken all action reasonably necessary or appropriate to
cause its representations and warranties contained in Section 4 hereof to be
true as of the Closing Date and giving effect to the Exchange.

(b) The Company shall comply with the requirements of Sections 2 (c) and
(d) with regard to the payments of the Post-Closing Cash Consideration without
demand or any further notice to do so and without any grace period.

(c) Reserved.

(d) The Company will use its reasonable best efforts to continue to meet the
requirements to qualify as a REIT under sections 856 through 860 of the Code,
effective for the taxable year ending December 31, 2009 (and each fiscal quarter
of such year) and succeeding taxable years for so long the judgment of the
Company’s Board of Directors is that the Company should maintain its status as a
REIT.

 

17



--------------------------------------------------------------------------------

(e) The Company will not, and will not permit any of its Affiliates or any
person acting on its or its behalf to, directly or indirectly, make offers or
sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of any of the Shares under the
Securities Act except in accordance with the terms of the Registration Rights
Agreement.

(f) The Company will not, and will not permit any of its Affiliates or any
person acting on its or its behalf to, engage in (i) any form of “general
solicitation or general advertising” (within the meaning of Rule 502(c) of
Regulation D), or (ii) any “directed selling efforts” within the meaning of
Regulation S under the Securities Act, in connection with any offer or sale of
the any of the Shares.

(g) Intentionally omitted.

(h) For a period of one year following the Closing Date, the Company will remain
subject to and comply with all reporting requirements of Sections 13 or 15(d) of
the Exchange Act and the regulations thereunder, including without limitation,
making and keeping public information available (as those terms are understood
and defined in Rule 144(c) under the Securities Act) and filing with the
Commission in a timely manner (taking into account all permitted grace periods)
all reports and other documents required of the Company under Section 13 or
15(d) Exchange Act. During such one-year period the Company shall furnish to
each holder of Shares forthwith upon written request a written statement by the
Company as to its compliance with the reporting requirements of the Exchange Act
and the public information condition of Rule 144 under the Securities Act.

(i) At such time as any Shares are eligible for transfer under Rule 144, without
the requirement for the Company to be in compliance with the current public
information requirement under Rule 144 as to such Shares and without volume or
manner-of-sale restrictions, the Company upon the request of any holder of such
Shares shall cause any restrictive legend on the certificates evidencing such
Shares to be removed at no cost to such holder. At such time as any Shares are
eligible for transfer under Rule 144 subject to current public information
requirements or volume or manner-of-sale restrictions, the Company upon the
request of any purchaser of such Shares in a transaction meeting the applicable
requirements of Rule 144 shall cause any restrictive legend on the certificates
evidencing such Shares to be removed at no cost to such purchaser. The Company
acknowledges and agrees that EJF will not, by virtue of its acquisition of the
Shares in the Exchange, become an “affiliate” of the Company for purposes of
Rule 144; and the Company will not at any time following the Exchange take the
position that EJF is such an “affiliate” of the Company for purposes of Rule 144
or any other rule or regulation of the Commission permitting sales of the Shares
without registration, absent significant increase in the Control of EJF and its
Affiliates over the Company or a change in applicable law.

(j) The Company will not, until one hundred eighty (180) days following the
Closing Date, without EJF’s prior written consent or otherwise in accordance
with the terms of

 

18



--------------------------------------------------------------------------------

the Registration Rights Agreement, offer, sell, contract to sell, grant any
option to purchase or otherwise dispose of, directly or indirectly, in any
offering registered with the Commission any shares of Common Stock, unless the
Company, either on its own or upon the request of EJF provides EJF with an
opinion of counsel (such counsel to have experience and sophistication in the
matters addressed in such opinion) addressed to EJF, its successors and assigns,
stating that any such offer, sale, contract, option or other disposition will
not result in the Shares being required to be registered under the Securities
Act; provided that the Company shall be permitted to register shares of Common
Stock issued pursuant to any employee benefit or compensation plan and that the
Company shall not be prohibited from selling or otherwise transferring any
shares of Shares in a transaction exempt from registration under the Securities
Act.

(k) The Company will not identify any of the Indemnified Parties (as defined
below) in a press release or any other public statement without the prior
written consent of such Indemnified Party, unless such identification is
required by law.

(l) Without acknowledging any conflict under Article VII of the Charter, if at
any time the Company determines that solely by virtue of (i) the 541,906 shares
of Common Stock being acquired by EJF pursuant to this Agreement, and (ii) the
238,347 shares of Common Stock being acquired by Kodiak pursuant to a Letter
Agreement, dated the date hereof, between the Company and Kodiak (excluding any
other shares of Capital Stock hereafter acquired, other than through stock
split, stock dividend or similar capital transaction of the Company), that
either EJF or Kodiak CDO Management, LLC individually or, if applicable
attribution rules of the Code so require under the Charter, both such entities
in the aggregate Beneficially Own or Constructively Own shares of Common Stock
in excess of the Aggregate Stock Ownership Limit under Article VII of the
Company’s Articles of Incorporation (as then in effect, the “Charter”), then the
Company shall forthwith present to its Board of Directors, and use reasonable
best efforts to approval of the Board of Directors for, the creation of an
Excepted Holder Limit under the Charter for EJF and/or Kodiak, as the case may
be, to the extent necessary to permit EJF and/or Kodiak to continue to own their
respective shares of Common Stock specified in clauses (i) and (ii) above
without the imposition of any penalties pursuant to Sections 7.2.1(b), 7.2.2 or
7.2.5 of the Charter. Each of EJF and Kodiak hereby agree to deliver reasonable
and customary representations, warranties and covenants satisfactory to the
Company preceding any such creation of an Excepted Holder Limit under the
Charter for such entity. As used in this Section 6(l), the terms “Beneficially
Own,” “Capital Stock,” “Constructively Own,” “Aggregate Stock Ownership Limit”
and “Excepted Holder Limit” have the respective meanings given to them in
Article VII of the Charter. The foregoing rights of EJF and Kodiak shall not be
transferable to any other party.

7. Payment of Expenses. The Company agrees to pay all costs and expenses of the
Company incident to the performance of the obligations of the Company under this
Agreement, whether or not the transactions contemplated herein are consummated
or this Agreement is terminated, including all costs and expenses incident to
(i) the authorization, issuance, sale and delivery of the Common Stock and any
taxes payable in connection therewith; (ii) the fees and expenses of counsel,
accountants and any other experts or advisors retained by the Company; and
(iii) the fees and all reasonable expenses of the BNYM in connection with the
Joint Direction and Release.

 

19



--------------------------------------------------------------------------------

8. Indemnification. (a) The Company agrees to indemnify and hold harmless BNYM,
as applicable, EJF, EJF Capital Management, LLC and their respective affiliates
(collectively, the “Indemnified Parties”) each person, if any, who controls any
of the Indemnified Parties within the meaning of the Securities Act or the
Exchange Act, and the Indemnified Parties’ respective directors, officers,
employees and agents against any and all losses, claims, damages or liabilities,
joint or several, to which the Indemnified Parties may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based on
(i) the breach or alleged breach of any representation, warranty, or agreement
of the Company contained in this Agreement, or (ii) the execution and delivery
by the Company of this Agreement and the consummation of the transactions
contemplated herein, and agrees to reimburse each such Indemnified Party, as
incurred, for any legal or other expenses reasonably incurred by the Indemnified
Parties in connection with investigating or defending any such loss, claim,
damage, liability or action except to the extent any such loss, claim, damage,
liability or action is the direct result of any bad faith, fraudulent
misrepresentation, willful misconduct or breach of the representations and
warranties and agreements, by such Indemnified Party. This indemnity agreement
will be in addition to any liability that the Company may otherwise have. For
avoidance of doubt, the indemnity provided by this Section 8 does not apply to
any tax liability that arises out of or is based on the acquisition, ownership,
modification, or disposition of the Subordinated Note, the Original Security, or
any direct or indirect interest therein.

(b) Promptly after receipt by an Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party will not relieve
the indemnifying party from liability under paragraph (a) above unless and to
the extent that such failure results in the forfeiture by the indemnifying party
of material rights and defenses. The Indemnified Parties shall be entitled to
appoint counsel to represent the Indemnified Parties in any action for which
indemnification is sought. An indemnifying party may participate at its own
expense in the defense of any such action; provided, that counsel to the
indemnifying party shall not (except with the consent of the Indemnified Party)
also be counsel to the Indemnified Party. In no event shall the indemnifying
parties be liable for fees and expenses of more than one counsel (in addition to
any local counsel) separate from its own counsel for all Indemnified Parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances,
unless an Indemnified Party elects to engage separate counsel because such
Indemnified Party believes that its interests are not aligned with the interests
of another Indemnified Party or that a conflict of interest might result. An
indemnifying party will not, without the prior written consent of the
Indemnified Parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not the Indemnified Parties are actual or potential parties to such claim,
action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action, suit or proceeding.

 

20



--------------------------------------------------------------------------------

9. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company
and/or its officers set forth in or made pursuant to this Agreement will remain
in full force and effect and will survive the Exchange. The provisions of
Sections 7 and 8 shall survive the termination or cancellation of this
Agreement.

10. Reserved.

11. Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and will be mailed, delivered by hand or courier or sent by
facsimile and confirmed or by any other reasonable means of communication,
including by electronic mail, to the relevant party at its address specified in
Exhibit B.

13. Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the parties hereto and its respective successors and permitted
assigns. Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any person other than the parties hereto and the
affiliates, directors, officers, employees, agents and controlling persons
referred to in Section 8 hereof and its successors, assigns, heirs and legal
representatives, any right or obligation hereunder. None of the rights or
obligations of the Company under this Agreement may be assigned, whether by
operation of law or otherwise, without EJF’s prior written consent.

14. Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW).

15. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY
PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT MAY BE BROUGHT
IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF
NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT.

16. Counterparts and Facsimile. This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. This Agreement may be executed by any one or more
of the parties hereto by facsimile.

 

21



--------------------------------------------------------------------------------

17. Entire Agreement. This Agreement constitutes the entire agreement of the
parties to this Agreement and supercedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
written above.

 

JER INVESTORS TRUST INC. By:  

/s/ Mark S. Weiss

Name:  

Mark S. Weiss

Title:  

President

(Signatures continue on the next page)

 

23



--------------------------------------------------------------------------------

  EJF DISTRESSED MASTER FUND II, L.P.     By:   EJF Distressed II GP, LLC, as
General Partner       By:   EJF Capital LLC, as Sole Member         By:  

/s/ Neal J. Wilson

        Name:   Neal J. Wilson         Title:   Chief Operating Officer

 

24